Citation Nr: 1206672	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a heart disorder (claimed as heart arrhythmia).

2.  Entitlement to service connection for arthritis of both knees.

3.  Entitlement to service connection for a disability manifested by kidney stones.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran had honorable active service from October 1995 to September 4, 2002.  The Veteran also served on active duty from September 5, 2002 to May 2005; however, this service is considered dishonorable service for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the appellant testified at a personal hearing at the RO before an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In January 2010, the Board remanded these claims for further evidentiary development.  The case has now been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Acting Veteran's Law Judge who held a hearing with the Veteran in July 2009 is no longer employed at the Board.  As such, the Veteran was offered an opportunity to have another hearing before a member of the Board.  See 38 C.F.R. §§ 20.707, 20.717 (2011).  In a January 2012 response, the Veteran elected to appear for an in-person hearing at the RO in Hartford, Connecticut (also called a "Travel Board").  Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Hartford, Connecticut RO in accordance with the usual procedures.  The Veteran should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


